
	
		V
		111th CONGRESS
		1st Session
		H. R. 2763
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Llesh Miraj, Enkeleda Miraj, Michaela
		  Miraj, Vanessa Miraj, and Sabrina Miraj.
	
	
		1.Permanent resident status for
			 Llesh Miraj, Enkeleda Miraj, Michaela Miraj, Vanessa Miraj, and Sabrina
			 Miraj
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Llesh Miraj, Enkeleda Miraj, Michaela Miraj, Vanessa Miraj, and Sabrina Miraj
			 shall each be eligible for issuance of an immigrant visa or for adjustment of
			 status to that of an alien lawfully admitted for permanent residence upon
			 filing an application for issuance of an immigrant visa under section 204 of
			 such Act or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Llesh Miraj,
			 Enkeleda Miraj, Michaela Miraj, Vanessa Miraj, or Sabrina Miraj enters the
			 United States before the filing deadline specified in subsection (c), he or she
			 shall be considered to have entered and remained lawfully and shall, if
			 otherwise eligible, be eligible for adjustment of status under section 245 of
			 the Immigration and Nationality Act as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Llesh Miraj,
			 Enkeleda Miraj, Michaela Miraj, Vanessa Miraj, and Sabrina Miraj, the Secretary
			 of State shall instruct the proper officer to reduce by 5, during the current
			 or next following fiscal year, the total number of immigrant visas that are
			 made available to natives of the country of the aliens’ birth under section
			 203(a) of the Immigration and Nationality Act or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 the aliens’ birth under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Llesh Miraj, Enkeleda Miraj, Michaela Miraj, Vanessa Miraj, and Sabrina
			 Miraj shall not, by virtue of such relationship, be accorded any right,
			 privilege, or status under the Immigration and Nationality Act.
			
